1

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                )   Criminal Case No. 19CR2315-GPC
10                                            )
                        Plaintiff,            )
11                                            )
                        v.                    )   ORDER AND JUDGMENT OF
12                                            )   DISMISSAL WITHOUT
     DEIKELL ANTHONY                          )   PREJUDICE
13   MORALES (1),                             )
     JUAN CARLOS PRESIDA (2),                 )
14   LEMARD ERICK BAKER                       )
     WEBSTER (3),                             )
15                                            )
                                              )
16                      Defendants.           )
                                              )
17                                            )
18
            Upon the government=s motion and good cause being shown,
19
            IT IS HEREBY ORDERED that the Indictment in the above-entitled case
20
     is hereby dismissed without prejudice.
21

22   Dated: October 31, 2019
23

24

25

26
27

28
